               Case 3:18-cv-04473-JD Document 21-1 Filed 07/10/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                  NORTHERN DISTRICT OF CALIFORNIA

 9                                       SAN FRANCISCO DIVISION

10   UNITED STATES OF AMERICA,                       ) No. 3:18-cv-04473-JD
                                                     )
11           Plaintiff,                              )
                                                     )
12      v.
                                                     ) JUDGMENT [proposed]
                                                                     xxxxxxx
13   GEORGE M. GREEN,                                )
                                                     )
14           Defendant.                              )
                                                     )
15

16           Judgment is awarded against George M. Green and in favor of the United States of America for

17 federal income taxes (Form 1040), plus statutory interest at the 26 U.S.C. § 6621 rate and penalties (not

18 to exceed the maximum allowed by the Internal Revenue Code) from June 1, 2019, until paid and for the

19 tax years set forth below:

20                              TAX YEAR                 AMOUNT DUE
21                           2004                 $ 37,300.66
                             2005                 $126,331.87
22
                             2008                 $ 63,274.06
23                           2009                 $ 15,715.13
24                           2010                 $143,484.61
                             2011                 $ 29,638.22
25
                             2012                 $ 83,561.17
26                           2014                 $112,559.22
27                           2015                 $ 26,356.31
                             2016                 $ 27,739.11
28

     Judgment
     3:18-cv-04473-JD                               1
               Case 3:18-cv-04473-JD Document 21-1 Filed 07/10/19 Page 2 of 2



 1          Judgment is also awarded against George M. Green and in favor of the United States of America

 2 for Trust Fund Recovery Penalties (Section 6672), plus statutory interest at the 26 U.S.C. § 6621 rate,

 3 from June 1, 2019, until paid, and for tax periods set forth below:

 4                           TAX PERIOD           AMOUNT DUE
                             ENDING
 5
                              6/30/2008           $2,659.06
 6                            9/30/2008           $2,723.92
                             12/31/2008           $2,791.99
 7                            3/31/2009           $2,861.89
 8                            6/30/2009           $2,933.22
                              9/30/2009           $3,006.69
 9                           12/31/2009           $3,082.19
10                            3/31/2010           $2,328.36

11

12

13 Dated: ____________________
           July 12, 2019                                 ________________________________
                                                         HONORABLE JAMES DONATO
14                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Judgment
     3:18-cv-04473-JD                               2
